DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/22 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Onozawa [US 7579593] in view of Bechtel [2009/0010494]
As to claim 1, Onozawa discloses a system [see figure 1] comprising: a camera [130] configured to acquire an image of a periphery of a vehicle and provide the image [for example, the front in figure 2]; at least one first lamp and at least one second lamp disposed at a lower side of the camera in a direction of a transverse axis of the camera [see figure 1]; and a lamp controller [204, figure 3]. 
Onozawa fails to explicitly disclose wherein the controller is configured to provide, to the at least one first lamp, first electrical energy for the at least one first lamp, and provide, to the at least one second lamp, second electrical energy for the at least one second lamp according to daytime/nighttime determination information determined based on the image.
Bechtel teaches the configuration wherein the controller is configured to provide, to the at least one first lamp, first electrical energy for the at least one first lamp, and provide, to the at least one second lamp, second electrical energy for the at least one second lamp according to daytime/nighttime determination information determined based on the image was well known [see figure 14, 1406, see also paragraphs 81, 135]. 
It would have been obvious to one having ordinary skill in the art to implement the controller configurations as taught by Bechtel in the lighting unit as taught by Onozawa, in order to provide for appropriate running lights [see Bechtel, paragraphs 2-4, see also Onozawa, column 44, lines 47-53].
As to claim 2, Onozawa discloses the system of claim 1, wherein: the at least one first lamp includes at least one of a daytime running lamp disposed on a front side of the vehicle and a rear combination lamp disposed on a rear side of the vehicle [150, figure 1], and the at least one second lamp includes a near-infrared ray LED lamp [140, figure 1].
As to claim 3, Onozawa discloses wherein the at least one second lamp is continuously disposed at the at least one location of the upper side and the lower side of the camera in the direction of the transverse axis of the camera [see figure 1, the second lamp extends continuously across the rectangle in figure 1].
As to claim 4, Onozawa fails to explicitly disclose an image recognizer configured to receive the image from the camera; determine, based on the received image, whether current driving of the vehicle is daytime driving or nighttime driving; and provide a result of the determined current driving of the vehicle as the daytime/nighttime determination information.
Bechtel teaches that a configuration which comprises an image recognizer, such as a camera, configured to receive the image from the camera [1401]; determine, based on the received image, whether current driving of the vehicle is daytime driving or nighttime driving [1401/1402, figure 14]; and provide a result of the determined current driving of the vehicle as the daytime/nighttime determination information [1406] was well known. 
It would have been obvious to one having ordinary skill in the art to implement the controller configurations as taught by Bechtel in the lighting unit as taught by Onozawa, in order to provide for appropriate running lights [see Bechtel, paragraphs 2-4, see also Onozawa, column 44, lines 47-53].
As to claim 5, Onozawa fails to explicitly disclose wherein the lamp controller is configured to: provide, to the at least one first lamp, a first amount of the first electrical energy for the at least one first lamp when the determined current driving of the vehicle is the daytime driving; provide, to the at least one first lamp, a second amount of the first electrical energy for the at least one first lamp when the determined current driving of the vehicle is the nighttime driving, the first amount being smaller than the second amount; stop providing, to the at least one second lamp, the second electrical energy for the at least one second lamp when the determined current driving of the vehicle is the daytime driving.
Bechtel fairly teaches it was obvious to configure a controller to: provide, to the at least one first lamp, a first amount of the first electrical energy for the at least one first lamp when the determined current driving of the vehicle is the daytime driving; provide, to the at least one first lamp, a second amount of the first electrical energy for the at least one first lamp when the determined current driving of the vehicle is the nighttime driving, the first amount being smaller than the second amount; stop providing, to the at least one second lamp, the second electrical energy for the at least one second lamp when the determined current driving of the vehicle is the daytime driving [see 1406, figure 14].
It would have been obvious to one having ordinary skill in the art to implement the controller configurations as taught by Bechtel in the lighting unit as taught by Onozawa, in order to provide for appropriate running lights [see Bechtel, paragraphs 2-4, see also Onozawa, column 44, lines 47-53].
As to claim 7, Onozawa discloses the system of claim 1, wherein the lamp controller includes: an operation controller [204, figure 3] configured to generate an operation Signal and the second electrical energy for the at least one second lamp based on the daytime/nighttime determination information; and a current controller configured to control an amount of current of the first electrical energy for the at least one first lamp based on the operation signal [203, figure 3].
As to claim 10, Onozawa discloses the system of claim 1, wherein the system is an integrated module [see figures 1, 2].
As to claim 11, Onozawa discloses a system [see figure 1] comprising: a camera [130, figure 1\ configured to acquire an image of a periphery of a vehicle and provide the image; at least one near-infrared ray lamp [140] disposed adjacent to the camera in a direction of a transverse axis of the camera; and a lamp controller [203/204, figure 3].
Onozawa fails to explicitly disclose a plurality of near infrared LEDs, an image recognizer configured to determine whether current driving of the vehicle is daytime driving or nighttime driving based on the image, and output a result of the determined current driving of the vehicle as daytime/nighttime determination information; and wherein the lamp controller is configured to supply or stop supplying electrical energy to the near-infrared ray lamps based on the daytime/nighttime determination information.
It  would have been obvious to one of ordinary skill in the art at the time the invention was made to implement a plurality of light sources since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this instance one would have been motivated to provide more light sources depending on the amount of light desired [see Onozawa, column 44, lines 47-53].
Bechtel teaches the configuration comprising an image recognizer configured to determine whether current driving of the vehicle is daytime driving or nighttime driving based on the image, and output a result of the determined current driving of the vehicle as daytime/nighttime determination information [see figure 14]; and wherein the lamp controller is configured to supply or stop supplying electrical energy to the near-infrared ray lamps based on the daytime/nighttime determination information [see figure 14] was well known. 
It would have been obvious to one having ordinary skill in the art to implement the controller configurations as taught by Bechtel in the lighting unit as taught by Onozawa, in order to provide for appropriate running lights [see Bechtel, paragraphs 2-4, see also Onozawa, column 44, lines 47-53].
As to claim 12, Onozawa fails to explicitly disclose wherein the lamp controller is configured to: provide the electrical energy to the near-infrared ray lamps when the daytime/nighttime determination information indicates the determined current driving of the vehicle is the daytime driving, and stop providing the electrical energy to the near-infrared ray lamps when the daytime/nighttime determination information indicates the determined current driving of the vehicle is the nighttime driving.
Bechtel teaches the configuration wherein the lamp controller is configured to: provide the electrical energy to the near-infrared ray lamps when the daytime/nighttime determination information indicates the determined current driving of the vehicle is the daytime driving, and stop providing the electrical energy to the near-infrared ray lamps when the daytime/nighttime determination information indicates the determined current driving of the vehicle is the nighttime driving was well known [see 1406, figure 14]. 
It would have been obvious to one having ordinary skill in the art to implement the controller configurations as taught by Bechtel in the lighting unit as taught by Onozawa, in order to provide for appropriate running lights [see Bechtel, paragraphs 2-4, see also Onozawa, column 44, lines 47-53].
As to claim 13, Onozawa discloses the system of claim 11, wherein the system is an integrated module [see figures 1, 2].


Allowable Subject Matter
Claims 6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  these claims recite elements and limitations not taught by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stam, Breed, Recker, Hirai, Refior, Recker, Hogasten, Grauer, Park, Recker, and Kobayashi [see PTO-892 for citations] all teach alternative methods for powering light sources, including daytime and nighttime running lamps in vehicles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875